El Juez Asociado Se. HerNÁNdez,
emitió la opinión del Tribunal.
Seguíase ante el Tribunal de Distrito de Humacao pleito sobre nulidad de un contrato privado de transacción, cele-brado por Doña Manuela Gutman, viuda de Bustelo, y sus bijas de primer matrimonio, nombradas Doña Petronila Patricia Eios de Noya y Doña María Eios, viuda de Eubio, á cuyo juicio, promovido por Doña María Eios, fue acumulado otro que promovió Doña Petronila Patricia Eios, sobre división de la comunidad de bienes originada por aquella tran-sacción, y en ese segundo juicio la representación de Doña Pe-*600tronila Patricia Eios promovió incidente, con fecha once de Noviembre de mil novecientos dos, para qne, con las formali-dades legales, se nombrara nn Administrador que se encar-gara del mejor cuidado, conservación, fomento y explotación de las fincas objeto del condominio, inscritas en el Registro de la Propiedad á favor de Doña María y de Doña Petronila Patrica Ríos, siendo esas fincas según certificación expedida por el Registrador de la Propiedad de Iiumacao las siguien-tes, bajo las colindancias que en dicha certificación se ex-presan: •
Io. Una denominada “Los Braciles,” sita en el barrio de Antón Ruiz, de la jurisdicción de Humacao, compuesta de ciento cincuenta y ocho cuerdas veinte y tres centavos: Otra llamada “ Lebrón ”en el mismo barrio de Antón Ruiz, com-puesta de veinte y cinco cuerdas con veinte y siete milésimas: Otra sin nombre, en el propio barrio, de diez y ocho cuerdas cuarenta céntimos: Otro también sin nombre, en el repetido barrio, de cuarenta y tres cuerdas sesenta y nueve céntimos:' Otra nombrada “Estancia Peña” igualmente en el barrio de Antón Ruiz, de veinte cuerdas: y otra denominada “San José de las Muías” sita en los barrios Antón Ruiz y Manviche, jurisdicción de Iiumacao, que se extiende al barrio de Río Banco de la jurisdicción de Naguabo, compuesta de mil seis-cientas sesenta y seis cuerdas con veinte y seis milésimas.
Alega Doña Petronila Patricia Rios de Noya, en apoyo de su pretensión, que siendo ella y Doña María dueñas por iguales partes de las fincas expresadas, es justo que partici-pen ambas en la misma proporción así en las utilidades ó beneficios como en las cargas, y como la segunda es la que viene disfrutándolas, sin percibir un céntimo la demandante, no obstante la posesión judicial que se le dió por el Tribunal, sin que aquella haya querido prestarse á la división del con-dominio, es necesario poner término á ese estado de cosas, constituyendo una administración judicial con arreglo al pá-rrafo 3o. de lartículo 389 del Código Civil.
*601El Tribunal de Humacao, por providencia de doce de No-viembre citado, dió traslado á Doña María Eios de la demanda incidental propuesta, y contra esa providencia ejercitó su re-presentación recurso de reposición, alegando que no se trataba propiamente de una cuestión incidental á la demanda en que se ejercita la acción communi dividundo, y por tanto debió re-chazarse de oficio el incidente en conformidad con lo que prescribe el artículo 742 de la Ley- de Enjuiciamiento Civil; pero á dicho recurso se opuso la representación de Doña Pe-tronila Patricia Eios, por estimar que se trataba de un ver-dadero incidente al juicio en que se ejercitó la acción communi dividundo, y la Corte de Humacao, por auto de treinta y uno de Diciembre signiente, denegó la reforma solicitada y pre-vino á la Doña Maria que contestara la demanda incidental.
Hízolo así Doña María Eios, y se opuso á dicha demanda, .alegando que ésta no podia calificarse de incidental, por no tener influencia notoria-en el resultado del pleito principal, y no relacionarse con la validéz del procedimiento, estando em-debido su objeto en la misma acción principal, ya que divididas las fincas para determinar la porción de ellas correspondiente •á Doña Petronila en el caso de que así se dispusiera por sen-tencia, es claro que esa porción tenia que pasar en pleno do-minio al copartícipe adjudicatario con absoluta libertad de administrarla y disfrutarla; que si la intención de la parte contraria es conseguir, como parece deducirse de sus mis-mas afirmaciones, que Doña Maria Eios no continúe apro-piándose los productos de las fincas, cosa que es incierta en .absoluto, viene á ejercitar en forma de incidente uno de los derechos dominicales de que se considera privada, cual es el •derecho de usufructo, lo que no puede discutirse en un inci-dente, sino en un juicio ordinario: que existiendo como existe pendiente un pleito sobre nulidad de un contrato privado de división de bienes hereditarios, mal llamado de transacción, y de un expediente de dominio, de cuya final resolución de-penden todas las gestiones ya realizadas, y que pueda reali-*602zar la representación de Doña Petronila, referentes á fincas comprendidas en los mencionados contrato y expediente, no puede, hoy por hoy, ser atendida la súplica sobre adminis-tración, fox-mulada por Doña Petronila, pues cualquier de-, terminación que se adopte en orden á esa administración, acarrearía graves responsabilidades é implicaría un prejuicio por parte de los Jueces que en definitiva tienen que declarar si las fincas que aparecen insólitas en el Registro, á nombre de Doña Maria¿ y Doña Petronila Ríos, son de su exclusiva propiedad, ó si por el contrario pertenecen hoy, por falleci-miento de Doña Manuela Gutman, á todos los herederos de dicha señora y de su primer esposo Dqn José Ma. Rios: que el artículo 398 del Código Civil podrá ser aplicado conveniente-mente, cuando se trate de una comunidad de bienes perfecta-mente determinada por la designación de los partícipes, pero no cuando, como en el persente caso, se ha movido litigio res-pecto á ese particular; que habiendo sido promovido el inci-dente dentro del pleito que Doña Petronila inició para obtener la división de la comunidad de bienes, cuyo pleito fue mandado acumular al de rescisión y nulidad de contrato llamado de transacción y de nulidad del expediente de dominio tramitado en su consecuencia, es claro que por las mismas razones que se tuvieron en cuenta para acordar la acumulación de ambos plei-tos, tampoco hoy se puede dictar en el incidente una resolución que pueda resultar contradictoria con la sentencia definitiva que en su día ha de recaer en aquellos juicios, y menos puede entregarse la administración de los bienes, de que se trata, á una persona extraña, con notorio perjuicio de Doña Maria Rios y los demás partícipes de los bienes comunes; que Doña María Ríos viene poseyendo la hacienda Muías, en virtud de un contrato escrito de arrendamiento, celebrado con Doña Manuela Gutman, cuyo contrato debe ser respetado por sus here-deros todos, entre los cuales se encuentra Doña Petronila, pues subsiste mientras no se declare extinguido por sentencia de los Tribunales ó por voluntad de todos los herederos de Don José *603Ma. Eios y de Doña Manuela Gutman; que las fincas en cues-tión no son de la exclusiva pertenencia de Doña Maria y Doña Petronila Eios, como lo comprueba el hecho de haberse venido pagando arrendamiento á Doña Manuela Gutman hasta la época de su fallecimiento; y que la sentencia .del Tribunal Supremo de España de 20 de Junio de 1900, establece de un modo terminante que en los pleitos eñ que se ejerciten las acciones communi clividundo y familae erciscundae no debe comprenderse nada más que la división de#la cosa ó de la herencia comunes.
Encontrándose el incidente en el trámite de prueba, fue citada la Sucesión de Doña Manuela Gutman, á petición de Doña Maria Eios, por entender su representación que dicha Sucesión debia ser parte en el incidente, toda vez que Doña Manuela lo habia sido en el juicio sobre nulidad de transac-ción y expediente de dominio, á cuyo juicio fue acumulado el de división de comunidad de bienes; y 'habiéndose perso-nado el Letrado Don Eafael López Landrón en represen-tación de los hijos del segundo matrimonio de Doña Manuela, no formuló oposición á la demanda incidental, y antes por el contrario, en el acto del juicio oral, manifestó expresamente que no se oponía á dicha demanda.
De las pruebas practicadas á instancias de ambas partes aparece, entre otros particulares, que no son atinentes k la materia del debate:
Io. Que á virtud de transacción celebrada entre Doña Manuela Gutman y sus hijos Doña Petronila y Doña María, las tres promovieron expediente de dominio para justificar el de los bienes inmuebles que respectivamente les correspon-dían á virtud de dicha transacción, siendo los de Doña Petro-nila y Doña Maria, en común proindiviso, los mismos á que se refiere la demanda incidental, cuyo expediente de dominio fue aprobado por la Corte de Distrito de Llumacao en auto de diez y seis de Noviembre de 1901, habiendo declarado esta Corte Suprema sin lugar, por resolución de cuatro de Junio *604del año siguiente, el reourso de casación interpuesto contra el mencionado auto: 2o. que por auto de nueve de Julio de mil novecientos dos, en expediente promovido por Doña Petronila sobre posesión judicial de varias fincas, que son las mismas á que se refiere la administración solicitada, acordó la Corte de Distrito de Humacao se diera posesión á Doña Petronila en su mitad proindiviso de las 'fincas expresadas, sin que conste que tal posesión se llevara á cabo:
3o. que por documento privado, otorgado en trece de Noviem-bre de 1897, Doña Manuela Gutman, viuda de Bustelo, como representante de la Sucesión Bios, arrendó á Don Ricardo Ru-bio, difunto esposo de Doña María, la estancia denominada “Muías,” por término de cuatro años, que empezarían á con-tarse desde el dia primero de Diciembre de dicho año y por precio mensual de doscientos pesos de la moneda corriente al verificarse cada pago, de cuyos doscientos pesos correspondían cincuenta á la Sucesión Bustelo, por tener cuarenta cuerdas de vega en dicha estancia: 4o. que Doña Maria Rios ha presen-tado recibos de arrendamiento de la hacienda “Muías,” co-rrespondientes á los meses de Enero, Febrero, Marzo, y Abril de mil novecientos uno, y de Mayo del mismo año á Enero de mil novecientos dos: 5o. que con fecha 26 de Diciembre de 19.01, Doña Petronila Ríos demandó ante la Corte de Distrito de Humacao á Doña Maunela Gutman, para que le hiciera entraga inmediata de todos los terrenos y pertenencias que componían el fundo denominado “San José de las Muías,” radicado en jurisdicción de Humacao, y de todos los terrenos que constituyen la hacienda denominada “Culo prieto,” sita en jurisdicción de Naguabo, con la consiguiente indemnización de daños y perjuicios, excluyendo cuarenta cuerdas del primer fundo pertenecientes á la Sucesión Bustelo, á cuya demanda contestó Doña Manuela, entre otras cosas, que Doña Maria Rios, viuda de Rubio, era la que oponía obstáculos á la preten-sión de la demandante: 6. que también Doña Maria Rios de-mandó en conciliación ante el Juzgado Municipal del Distrito *605de Catedral de esta Ciudad, con fecha 31 de Octubre de 1901, á Doña Manuela Gutman, entre otros particulares, para que le hiciera entrega de la estancia denominada “Culo prieto” de la jurisdicción de Naguabo, cuyo estancia le correspondía en común proindiviso con su hermana Doña Petronila, mediante el arreglo testamentario de los bienes quedados al falleci-miento de su padre Don José Maria Eios y su hermano Don José Ma. Eios y Gutman.
La Corte de Distrito de Humacao, por sentencia de dos de Noviembre del año próximo pasado, declaró «eon lugar la de-manda incidental, condenando en su consecuencia á la deman-dada Doña Maria Eios viuda de Eubio, á estar y pasar por el nombramiento de administrador para los bienes objeto de la demanda, cuyo administrador será nombrado por dicho Tribunal en virtud de las facultades discrecionales que la ley le concede, con las formalidades, facultades y deberes propios de dicho cargo, conforme á lo que juzgue aplicable de la Sec-ción 4a., Título 9a., Libro 2°., de la Ley de Enjuiciamiento Civil, con las costas del incidente á cargo de la expresada Doña Maria Eios.
Contra esa sentencia interpuso la representación de Doña Maria Eios recurso de apelación que le fue admitido; y ele-vados los autos á esta Corte Suprema, previa citación y em-plazamiento de las, partes, después de haber evacuado éstas el trámite de instrucción, se señaló dia para la vista, á cuyo acto asistió únicamente el abogado de las partes apeladas.
Tales son los precedentes del recurso sometido hoy á la decisión de esta Corte Suprema.
Como se vé, la cuestión jurídica planteada no es otra que la procedencia ó improcedencia del nombramiento de Admi-nistrador de las fincas rústicas detalladas en la demanda. Esas fincas pertencen actualmente, proindiviso y por partes iguales, á Doña Petronila Patricia Eios de Noya y á su her-mana Doña María Eios, viuda de Eubio, como así lo revelan las inscripciones de ese condominio, verificadas en el Begis-tro de la Propiedad de Humacao, á virtud de expediente de *606dominio, aprobado por auto de diez y seis de Noviembre de mil novecientos uno; y por más que la nulidad de ese expe-diente de dominio sea materia de un juicio promovido por Doña María Eios, mientras no se declare la nulidad preten-dida, el condominio subsiste con todas sus consecuencias le-gales, existiendo, por tanto, actualmente, una verdadera co-munidad de bienes, que á falta de contratos ó disposiciones especiales, debe regirse por las prescripciones del Título 3, del Libro 2, del Código Civil vigente.-
Ese Título, después de establecer algunos preceptos re-guladores de la comunidad de bienes, dice textualmente en su artciculo 405, que es copia del 398 del Código anterior: “Para la administración y mejor disfrute de la cosa común serán obligatorios los acuerdos de la mayoría de los partíci-pes. No habrá mayoría, sino cuando el acuerdo esté tomado por los partícipes que representen la mayor cantidad de los intereses que constituyan el objeto de la comunidad. Si no resultare mayoría, ó el acuerdo de ésta fuere gravemente per-judicial á los ineresados en la cosa común, la Corte de Dis-trito proveerá, á instancia de parte, lo que corresponda, in-cluso' nombrar un administrador. Cuando parte de la cosa perteneciere privadamente á un partícipe ó á algunos de ellos, y otra fuere común, solo á ésta será aplicable la disposición anterior.” , „
En el presente caso Doña Petronila y Doña María Ríos, lejos de estar conformes en la administración y disfrute de los bienes comunes, están en completa desavenencia basta el punto de haber entablado pleito la primera contra la segunda para la división de la comunidad, y la segunda contra la pri-mera para la nulidad de dicha comunidad, habiendo llegado, por tanto, el caso previsto por la ley de que la Corte de Dis-trito de Humacao provea el nombramiento de un admistra-dor dentro del ejercicio de Sus facultades discrecionales.
A ello no se opone el contrato de arrendamiento de la hacienda “San José de las Muías,” una de las fincas comunes, celebrado entre Doña Manuela Gutman y Don. Ricardo Rubio, *607difimto esposo de Doña María Rios, en trece de Noviembre de.-1897, por término de cuatro años, pues aparte de que la exis-tencia de la comunidad fué posterior á esa fecha, el térmio de dicho contrato habia vencido al solicitarse la administración, y no hay méritos en autos para estimar que aún debiera durar á virtud de tácita reconducción, por el tiempo que previene el artculo 1566 del antiguo Código Civil, en relación con los 1577 y 1581, cuyos artículos son los 1469, 1480 y 1484 del vi-gente Código reformado; á más de que la existencia del arren-damiento no impediría el ejercicio de las funciones del admi-nistrador judicial nombrado, como tampoco la administración judicial prejuzga el resultado de los pleitos pendientes sobre división de la comunidad y nulidad del expediente de dominio y de la transacción que 'lo motivó, pues la administración se subordina al resultado de esos pleitos y subsistirá ó no, según sea ó no compatible con las resoluciones finales que en ellos recaigan.
Tampoco cabe duda alguna de que la cuestión que se debate es y debe calificarse de incidental al pleito sobre división de la comunidad de bienes que han de someterse á la adminis-tración, pues tiene relación inmediata con el objeto de dicho pleito, y la jurisprudencia práctica de los Tribunales ha esta-blecido que la administración de bienes sujetos á juicio, forma incidente separado del juicio mismo, facilitando así el curso de los autos principales, sin que los largos trámites de un juicio ordinario sean necesarios para ■ considerar y decidir puntos de mera administración.
Por las razones expuestas somos de opinión que debe con-firmarse la sentencia que dictó la Corte de Distrito de Huma-cao en dos de Noviembre del año próximo pasado, con las cos-tas del recurso también á cargo de la parte apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Higueras, MacLeary y Wolf.